Rugg, J.
This is an action of tort to recover for personal injuries. The plaintiff, while walking upon a public street in Brockton, became enveloped in steam arising from a culvert in the street, which obscured her vision and caused her to become *331so bewildered that she fell and received the injuries for which in this action she seeks to recover damages. There was evidence tending to show that the plaintiff was in the exercise of due care, and that columns of steam in varying quantities had been seen at the place for a considerable time before the accident. The defendant admitted that the steam came from its station, but sought to justify its conduct under a permit, issued by the board of aldermen of Brockton, giving it a right to dig up the street and to connect with the public drain therein, “ its drain [to] be used for the carrying of clear water only.” The defendant’s exception to the refusal of the Superior Court to direct a verdict in its favor brings the case before us.
If full effect be given to the terms of the permit, it affords no protection to the defendant. Permission to turn clear water into the drain is not equivalent to a license to force into it steam or water so hot as to vaporize, or to do any act which would result in the presence of a cloud of steam on the highway. Walker Ice Co. v. American Steel & Wire Co. 185 Mass. 463. No right was conferred to interfere with the rights or safety of travellers upon the street. The unexplained escape from the estate of an abutting owner, into a public way, of so much steam as to envelop travellers and cause them to become confused, might be found to be a nuisance. It was competent for the jury, under appropriate instructions, to decide that the defendant was negligent in permitting the state of facts to exist which, according to the plaintiff’s testimony, caused her injury. Nor can it be said that injury to travellers, in the manner complained of, ought not to have been apprehended as a reasonable result of suddenly pouring quantities of steam into the street. The jury might be convinced that bewilderment, a misstep and fall, were the natural consequences of such an act. The highest degree of precaution on the part of ordinary pedestrians cannot be expected under such conditions, and anything short of that might result in accident. See Turner v. Page, 186 Mass. 600.

Exceptions overruled.